Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 21, line 11, filed 06 April 2022, with respect to the rejection of Claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (United States Patent Publication No. US 2015/0060746 A1), hereinafter Hsieh, and Claims 16-35 under 35 U.S.C. 103 as being unpatentable by Hsieh, and in further view of Kato et al. (United States Patent Publication No. US 2013/0266777 A1), hereinafter Kato, have been fully considered but they are not persuasive.
2.	Applicant argues that the as amended Claim 1 of the present application and its claimed “compound (E)” is “now limited to any one of compounds (1), (2), (3) or (4), none of which have a tetravalent silyl group.” The present claim language of Claim 1 of the present application includes “a compound (E) containing a partial structure (I) and a partial structure (II),” (emphasis added) “the partial structure (II) contains a hydroxy group generated by a reaction of an epoxy group and a proton-generating compound,” (emphasis added) and 

the compound (E) is a compound (1) obtained by a reaction of a proton-generating compound (A) containing an unsaturated bond between carbon atoms and an epoxy compound (B), a compound (2) obtained by a reaction of an epoxy compound (C) containing an unsaturated bond between carbon atoms and a proton-generating compound (D), a compound (3) obtained by a reaction of the proton-generating compound (A) containing an unsaturated bond between carbon atoms, a proton-generating compound (A′) containing a photodegradable group, and the epoxy compound (B), or a compound (4) obtained by a reaction of a hydroxy group generated by a reaction of the epoxy compound (B) or epoxy compound (C) containing an unsaturated bond between carbon atoms and the proton-generating compound (A) containing an unsaturated bond between carbon atoms, the proton-generating compound (A) containing an unsaturated bond between carbon atoms and the proton-generating compound (A′) containing a photodegradable group, or a proton-generating compound (D), and a compound (G) containing an unsaturated bond capable of reacting with the hydroxy group, wherein the epoxy compound (B) is selected from the group consisting of Formula (B-1) to Formula (B-26): {Formula (B-1) to Formula (B-26) omitted) and wherein the proton-generating compound (D) is selected from the group consisting of Formula (D-1) to Formula (D-38): {Formula (D-1) to Formula (D-38) omitted}.”

3.	MPEP § 2111.03(I) states that the transitional phrase “contains” or “containing” is synonymous with the transitional phrase “comprising,” and that “comprising” is interpreted as “open-ended and does not exclude additional, unrecited elements.” Thus, compound (E) is interpreted as comprising a partial structure (I) and a partial structure (II) and possibly other partial structures or moieties. Similarly, the partial structure (II) is interpreted as comprising a hydroxy group generated by a reaction of an epoxy group and a proton-generating compound, but also potentially other chemical groups or moieties which may or may not be present during the reaction of an epoxy group and a proton-generating compound, or may the product of a separate reaction.
4.	As previously recited, Claim 1 of the present application defines that Compound (E) is one of Compound (1), Compound (2), Compound (3), or Compound (4), each of which is the product of a reaction of a proton-generating compound and an epoxy compound. Firstly, it is important to note that “the partial structure (II) contains a hydroxy group generated by a reaction of an epoxy group and a proton-generating compound.” Secondly, it is important to note that while the claim language states that Compound (E) is one of Compound (1), Compound (2), Compound (3), or Compound (4), each of which is the product of a reaction of a proton-generating compound and an epoxy compound, it is not clearly stated that Compound (1), Compound (2), Compound (3), or Compound (4) is the product of a reaction of only a proton-generating compound and an epoxy compound, i.e. the claim language is silent as to whether compound(s) other than a proton-generating compound and an epoxy compound are present during the reaction which creates one of Compound (1), Compound (2), Compound (3), or Compound (4). Given that Compound (E) is later defined as being one of Compound (1), Compound (2), Compound (3), or Compound (4), each of which is the product of a reaction of a proton-generating compound and an epoxy compound, then while it is possible that partial structure (II) is one of Compound (1), Compound (2), Compound (3), or Compound (4), given that both are the products of a proton-generating compound and an epoxy compound, partial structure (I) may or may not a product of said reaction, to say nothing of the other partial structures or moieties which may comprise Compound (E). Also, as previously stated, due to the open-ended contains/containing claim language, Compound (E) cannot only be the Compound (1), Compound (2), Compound (3), or Compound (4). Furthermore, as previously stated, it is not expressly stated or implicit that partial structure (s) is the product of the same reaction(s) which formed partial structure (II) and/or Compound (1), Compound (2), Compound (3), or Compound (4).
5.	MPEP § 2111.03(IV) states: “Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended.” While the “is” language of the claim limitation that Compound (E) is one of Compound (1), Compound (2), Compound (3), or Compound (4), each of which is the product of a reaction of a proton-generating compound and an epoxy compound, is not one of those transitional phrases which are universally open- or closed-ended, much like with the transitional phrase “having,” the scope of “is” will be determined in light of the rest of the application language. Given that open-ended language is utilized to limit Compound (E) and partial structure (II) and there is no mention that partial structure (I) is or even may be the product of the same reaction which produces either Compound (1), Compound (2), Compound (3), or Compound (4), or partial structure (II), nor is it clear whether Compound (1), Compound (2), Compound (3), or Compound (4) are the products of only a proton-generating compound and an epoxy compound, the claim language regarding Compound (E) is determined to be open-ended. That is, Compound (E) may comprise other partial structures or moieties in addition to partial structure (I) and partial structure (II), partial structure (II) may comprise other chemical groups or moieties which may or may not be the product of a reaction of an epoxy group and a proton-generating compound in addition to a hydroxy group which is the product of a reaction of an epoxy group and a proton-generating compound,   contains a hydroxy group generated by a reaction of an epoxy group and a proton-generating compound, and Compound (1), Compound (2), Compound (3), or Compound (4) is the product of a reaction of a proton-generating compound and an epoxy compound and possibly other compound(s).
6.	Applicant further argues that unexpected results utilizing the compounds of Claims 1-16 of the present application, compared to comparative data regarding other compounds, overcome the rejections of record. MPEP § 2131.04 states: "Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)." Given that the rejection of record regarding the specific compound claimed are rejected under 35 U.S.C. 102, this argument is not persuasive.
7.	Applicant further argues that “Method Claims 20-35 are separately patentable. Hsieh is concerned with using their photosensitive resin composition to form a color filter to be used in a liquid crystal display [0015]. Kato, on the other hand, is drawn to a semiconductor such as an IC, a liquid crystal device or a circuit board such as thermal head [0002]. The Office has provided no nexus
between these two different arts. Indeed, without the present disclosure as a guide, one of ordinary skill in the art would not have combined Hsieh and Kato but if combined, the result would not be the presently-claimed invention.” Regarding analogous and nonanalogous art, MPEP § 2141.01(a)(I) states: “In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).” Given that, in Applicant’s own words, Hsieh is in the technical field of fabricating liquid crystal displays and Kato is in the technical field of fabricating a liquid crystal device, Kato is reasonably pertinent to Hsieh. For said reasons, Applicant’s arguments are not persuasive and the rejections of record are maintained.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
10.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (United States Patent Publication No. US 2015/0060746 A1), hereinafter Hsieh.
12.	Regarding Claims 1, 3-4, and 6-15, Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) a compound containing a partial structure (I) of the instant application and a partial structure (II) of the instant application. Hsieh teaches (Paragraphs [0126-0128]) a solvent. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound wherein the epoxy group and the hydroxy group are contained in a molar ratio of 0 ≤ (Epoxy group)/(Hydroxy group) ≤ 0.5 and the partial structure (II) of the instant application being contained in a molar ratio of 0.01 (Partial structure (II)) of the instant application /(Partial structure (I) of the instant application + Partial structure (II)) of the instant application ≤0.8. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being a compound containing at least one partial structure (I) of the instant application and at least one partial structure (II) of the instant application. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) wherein R5a and R6a each are a divalent group including a C1-10 alkylene group, a C6-40 arylene group, an oxygen atom, a carbonyl group, a sulfur atom, or a combination thereof. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being a compound (1) of the instant application obtained by a reaction of a proton-generating compound containing an unsaturated bond between carbon atoms and an epoxy compound, a compound (2) of the instant application obtained by a reaction of an epoxy compound containing an unsaturated bond between carbon atoms and a proton-generating compound, a compound (3) of the instant application obtained by a reaction of the proton-generating compound containing an unsaturated bond between carbon atoms, a proton-generating compound containing a photodegradable group, and the epoxy compound, or a compound (4) of the instant application obtained by a reaction of a hydroxy group generated by a reaction of the epoxy compound or an epoxy compound containing an unsaturated bond between carbon atoms and the proton-generating compound containing an unsaturated bond between carbon atoms, the proton-generating compound containing an unsaturated bond between carbon atoms and the proton-generating compound containing a photodegradable group, or a proton-generating compound, and a compound containing an unsaturated bond capable of reacting with the hydroxy group. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the epoxy compound (B) of the present application is selected from the group consisting of Formula (B-1) to Formula (B-26) of the present application. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the proton-generating compound (D) of the present application is selected from the group consisting of Formula (D-1) to Formula (D-38) of the present application. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being the compound (1) of the instant application, the compound (3) of the instant application, or the compound (4) of the instant application, the compound being obtained by a reaction in which the proportion of the protons generated from the proton-generating compound (A) containing an unsaturated bond between carbon atoms or the proton-generating compound (A) containing an unsaturated bond between carbon atoms and the proton-generating compound (A′) containing a photodegradable group and the epoxy groups of the epoxy compound (B) being 1:1 to 1:1.5 in a molar ratio. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being the compound (2) of the instant application or the compound (4) of the instant application, the compound being obtained by a reaction in which the proportion of the epoxy groups of the epoxy compound containing an unsaturated bond between carbon atoms and the protons generated from the proton-generating compound being 1:1 to 1.5:1 in a molar ratio. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the proton-generating compound contain an unsaturated bond between carbon atoms being a carboxylic acid compound containing an unsaturated bond between carbon atoms, an acid anhydride containing an unsaturated bond between carbon atoms, an amine compound containing an unsaturated bond between carbon atoms, an amide compound containing an unsaturated bond between carbon atoms, an isocyanurate compound containing an unsaturated bond between carbon atoms, a phenol compound containing an unsaturated bond between carbon atoms, or a thiol compound containing an unsaturated bond between carbon atoms. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the epoxy compound being a glycidyl group-containing ether compound, a reaction product of a phenolic hydroxy group-containing compound and epichlorohydrin, a reaction product of a phenolic hydroxy group-containing resin and epichlorohydrin, a glycidyl group-containing isocyanurate compound, an epoxycyclohexyl group-containing compound, an epoxy group-substituted cyclohexyl compound, or a glycidyl ester compound. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the proton-generating compound containing a photodegradable group being an azide group-containing compound. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the epoxy compound containing an unsaturated bond between carbon atoms being a glycidyl ester compound containing an unsaturated bond between carbon atoms, a reaction product of a phenolic hydroxy group-containing compound containing an unsaturated bond between carbon atoms and epichlorohydrin, or a reaction product of a phenolic hydroxy group-containing resin containing an unsaturated bond between carbon atoms and epichlorohydrin. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the proton-generating compound being a phenolic hydroxy group-containing compound, a carboxylic acid-containing compound, an amine-containing compound, a thiol-containing compound, or an imide-containing compound. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being an acid halide compound, an acid anhydride, an isocyanate compound, or an alkyl halide compound containing an unsaturated bond between carbon and carbon or the proton-generating compound containing an unsaturated bond between the carbon atoms. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound comprises each of the partial structure (I) of the instant application and the partial structure (II) of the instant application in a proportion of 1 structure to 1000 structures. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the stepped substrate coating composition is a resist underlayer film-forming composition used in a lithography process for producing a semiconductor device.


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
14.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable by Hsieh (United States Patent Publication No. US 2015/0060746 A1), hereinafter Hsieh, and in further view of Kato et al. (United States Patent Publication No. US 2013/0266777 A1), hereinafter Kato.
16.	Regarding Claims 16-21, Hsieh teaches (Paragraphs [0143-0166]) applying the photocurable stepped substrate coating composition to a substrate. Hsieh teaches (Paragraphs [0143-0166]) performing exposure of the applied composition to light. Hsieh teaches (Paragraphs [0143-0166]) heating the applied composition at 70° C. to 100° C. for 1 to 5 minutes after the step of applying the photocurable stepped substrate coating composition. Hsieh teaches (Paragraphs [0143-0166]) the exposure wavelength is 150 nm to 248 nm. Hsieh teaches (Paragraphs [0143-0166]) the exposure amount is 10 mJ/cm2 to 3,000 mJ/cm2. Examiner notes that 
17.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
18.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein a stepped substrate, a stepped substrate with an aspect ratio of the pattern is 0.1 to 10, and a stepped substrate with a step of between 1 nm to 50 nm. Doing so would result in modifying the reflection during exposure and simplifying the fabrication process, as recognized by Kato.
20.	Regarding Claims 22-28, Hsieh teaches (Paragraphs [0143-0166]) forming a resist film on a substrate. Hsieh teaches (Paragraphs [0143-0166]) forming a resist pattern by irradiation with light or electron beams and development. Hsieh teaches (Paragraphs [0143-0166]) etching the underlayer film using the formed resist pattern. Hsieh teaches (Paragraphs [0143-0166]) processing the semiconductor substrate using the patterned underlayer film. Hsieh teaches (Paragraphs [0143-0166]) performing exposure of the applied composition to light. Hsieh teaches (Paragraphs [0143-0166]) heating the applied composition at 70° C. to 100° C. for 1 to 5 minutes after the step of applying the photocurable stepped substrate coating composition. Hsieh teaches (Paragraphs [0143-0166]) the exposure wavelength is 150 nm to 248 nm. Hsieh teaches (Paragraphs [0143-0166]) the exposure amount is 10 mJ/cm2 to 3,000 mJ/cm2. 
21.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
22.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
23.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein a stepped substrate, a stepped substrate with an aspect ratio of the pattern is 0.1 to 10, and a stepped substrate with a step of between 1 nm to 50 nm. Doing so would result in modifying the reflection during exposure and simplifying the fabrication process, as recognized by Kato.
24.	Regarding Claims 29-35, Hsieh teaches (Paragraphs [0143-0166]) forming an underlayer film using the photocurable stepped substrate coating composition on a substrate. Hsieh teaches (Paragraphs [0143-0166]) forming a hard mask thereon. Hsieh teaches (Paragraphs [0143-0166]) further forming a resist film thereon. Hsieh teaches (Paragraphs [0143-0166]) forming a resist pattern by irradiation of light or electron beams and development. Hsieh teaches (Paragraphs [0143-0166]) etching the hard mask using the formed resist pattern. Hsieh teaches (Paragraphs [0143-0166]) etching the underlayer film using the patterned hard mask. Hsieh teaches (Paragraphs [0143-0166]) processing a semiconductor substrate using the patterned underlayer film. Hsieh teaches (Paragraphs [0143-0166]) applying the photocurable stepped substrate coating composition to a substrate. Hsieh teaches (Paragraphs [0143-0166]) performing exposure of the applied composition to light. Hsieh teaches (Paragraphs [0143-0166]) heating the applied composition at 70° C. to 100° C. for 1 to 5 minutes after applying the photocurable stepped substrate coating composition. Hsieh teaches (Paragraphs [0143-0166]) the exposure wavelength is 150 nm to 248 nm. Hsieh teaches (Paragraphs [0143-0166]) the exposure amount is 10 mJ/cm2 to 3,000 mJ/cm2. 
25.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
26.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
27.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein a stepped substrate, a stepped substrate with an aspect ratio of the pattern is 0.1 to 10, and a stepped substrate with a step of between 1 nm to 50 nm. Doing so would result in modifying the reflection during exposure and simplifying the fabrication process, as recognized by Kato.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
30.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/29/2022